Citation Nr: 1628856	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a left shoulder disorder.

4. Entitlement to service connection for a right shoulder disorder.

5. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty for training in the U.S. Army from June 2001 to August 2001 and served on active duty from July 2004 to January 2006, including service in the Southwest Theater of Operations during the Persian Gulf War.  He also performed service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2016, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for a left knee disorder, right and left shoulder disorders, and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee condition.  The Veteran neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

2. Evidence added to the record since the April 2006 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, in April 2006, the RO denied the Veteran's claim of entitlement to service connection for a left knee condition.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Evidence received since the April 2006 denial incudes a January 2010 VA treatment record showing a problem list including "osteoarthritis involving the knee."  At the time of the prior denial, while a February 2006 VA examiner diagnosed the Veteran with chondromalacia patellae, he noted that X-rays revealed no degenerative changes in the left knee.  Chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).  In this case, because the Veteran's last period of active duty ended in January 2006, the presumptive period extends until January 2007.  Although there is affirmative evidence showing the lack of degenerative changes within about one month following separation from active duty, considering this new evidence suggests arthritis in the left knee and the Veteran reported continuing symptoms after discharge, as discussed below, the Board finds that this new evidence could reasonably substantiate the claim were the claim to be reopened.  Hence, the low threshold for meeting the criteria for reopening has been met.  Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).  Accordingly, the claim of entitlement to service connection for a left knee disorder is reopened.  38 C.F.R. § 3.156(a).  It is noted that service treatment records appear to have been received after the 2006 rating decision issued, however, as the records are copies of service treatment records that were already of record at the time of the rating decision, 38 C.F.R. § 3.156(c) is not applicable.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened.


REMAND

As to the left knee, at the April 2016 hearing, the Veteran reported that he initially injured his knee during rifle training where he had to put the butt of the rifle in the ground and fall on his knees.  Alternatively, he contends that it is secondary to his service-connected pes planus and/or right knee disability or due to his service in the Persian Gulf.  Post-service treatment records show diagnoses of left knee chondromalacia and there is some indication he may have arthritis, as noted above.  
A January 2006 service treatment record shows a notation of bilateral knee pain since 2004.  In December 2013, a VA examiner opined that because "chondromalacia is a multifactorial disease related to genetics, body, habitus and many other things," it was "unlikely that [the Veteran's] left knee chondromalacia is directly related to his bilateral pes planus or right knee chondromalacia."  The examiner's reliance on a number of unidentified factors ("many other things") and his failure to explain which factors likely resulted in the Veteran's development of left knee chondromalacia make it difficult for the Board to evaluate the validity of the opinion.  Further, the examiner failed to address whether pes planus or right knee chondromalacia may have aggravated - rather than only caused - the appellant's left knee chondromalacia.  As such, an addendum opinion is required.

As a the low back disorder, the Veteran similarly contends that it is directly related to service or, alternatively, that it is secondary to service-connected pes planus and/or right knee disability or due to his service in the Persian Gulf.  Post-service treatment records show a current diagnosis of a lumbar strain; a December 2005 post-deployment physical shows that the Veteran reported back pain at that time.  In July 2011, a VA back examiner opined that because the Veteran had "suffered no back injury" it was "difficult to relate the back strain to service activities."  While a report of back pain does not necessarily establish the existence of a back injury, this notation is nonetheless very relevant to the Veteran's claim and should have been addressed by the examiner.  An addendum opinion is therefore required for an examiner to address this in-service notation as well as the Veteran's other contentions.

Regarding the shoulders, the Veteran contends that both were injured in service as a result of wearing heavy body armor in Iraq.  Alternatively, he claims that they are secondary to his service-connected pes planus and/or right knee disability or due to his service in the Persian Gulf.  Post-service treatment records show bilateral acromioclavicular arthritis, bilateral tendonitis/impingement, and possible left rotator cuff syndrome.  In November 2012, the Veteran was afforded a VA examination which addressed his right shoulder.  No examination or opinion was provided in connection with the left shoulder disorder.  The examiner there opined in part that he could not attribute the right shoulder pain to carrying equipment or wearing body armor because it "could not be supported by medical evidence."  The Veteran's DD-214 reflects that he served in a designated imminent danger pay area and that he received a Combat Action Badge for engaging or being engaged by the enemy.  The Board therefore finds credible the appellant's assertion that he wore body armor during at least part of his period of active duty.  Thus, to the extent the opinion appears to rely on the absence of evidence corroborating the Veteran's claim that he wore body armor, it is inadequate.  An addendum opinion is therefore required, as is an opinion to address the left shoulder disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As previously noted, the Veteran also attributes each of the above disorders to his service in the Persian Gulf during his period of active duty.  As the Veteran served in the Southwest Theater of Operations during the Persian Gulf War, he is a Persian Gulf Veteran and therefore may be entitled to compensation for an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117(a)(2)(A), (B); 38 C.F.R. § 3.317(a)(2)(A),(B) (2015).  Significantly, signs or symptoms of such illness include muscle pain and joint pain.  38 C.F.R. § 3.317(b)(4), (5).  Entitlement to compensation requires that the resulting disability is manifest to a compensable degree and cannot be attributed to any known clinical diagnosis, and that disability has existed for 6 months or more or exhibits intermittent episodes of improvement or worsening over a 6 month period.  38 C.F.R. § 3.317(a)(i),(ii), (4).  In light of the appellant's service in the Southwest Theater of Operations and complaints of muscle and joint pain both during and after service, the above opinions should also address this theory of entitlement.

In addition, the Veteran has indicated that he has received all of his VA treatment through the Memphis VA Medical Center healthcare system.  While a number of records from this facility have been associated with the claims file, most have been added in a piecemeal fashion.  To ensure a complete record is before the Board, all records associated with that healthcare system from 2006 to the present should be obtained.

Finally, the claims file reveals that in October 2013 there was an initial request for medical records associated with the Social Security Administration; however, no response appears to have been received.  To the extent there may be outstanding and pertinent records from that agency, another attempt to obtain these records is warranted.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Ascertain whether there are any records associated with a claim for disability benefits from the Social Security Administration, and if so, obtain any such records.  

2. Obtain any outstanding treatment records associated with the Memphis VA Medical Center from January 2006 to the present.  

3. Thereafter, forward the entire claims file in electronic records to an appropriate VA examiner for opinions addressing the etiology of any left knee, left and right shoulder, and low back disorders.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

(a) For each disorder (left knee, left shoulder, right shoulder, low back), the examiner should first indicate whether the Veteran experiences any muscle pain and/or joint pain that has not been attributed to a known clinical diagnosis.  If the Veteran's muscle pain and/or joint cannot be attributed to a known clinical diagnosis, the examiner should indicate if the symptoms have persisted for 6 months or more.

(b) Then, as to any diagnosed left knee, left shoulder, right shoulder, or low back disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that such disorder is related to or had its onset during any period of the Veteran's military service.  Particular attention should be directed to the December 2005 post-deployment physical indicating back pain and the January 2006 notation of bilateral knee pain since 2004.  The examiner should also assume that the Veteran wore body armor during at least part of his second period of active duty.

(c) Finally, as to any diagnosed left knee, left shoulder, right shoulder, or low back disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that such disorder was caused or aggravated (permanently made worse) by the Veteran's service-connected pes planus or right knee chondromalacia.  If aggravation is found, the examiner should describe the extent of aggravation with as much detail as possible.

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.

4.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


